Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 04/16/2021 for application number 17/233,344 and interview summary dtd. 02/16/2022. 
The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims. Claims 1 – 20 presented for the examination.
Claims 1 – 3, 6 – 14, and 16 - 18 are allowed with the examiner’s amendment as below.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. James M. Wu [reg# 45241] on 02/16/2022.
The application has been amended as follows: 
Please amend claims 1, 4 – 5, 9 – 11, 15, 17, and 19 – 20 as follow:
In the claim 1 
Please replace the claim 1 with ------1.  A semiconductor device selectively programmed to perform one or more logic functions with a power saving block, comprising:
a first integrated circuit (“IC”) configured to provide a sleeping signal for initiating a power saving sleep mode (“PSSM”) for at least a portion of a programmable block; 
an intermittent power saving (“IPS”) logic, coupled to the first IC, configured to be switched off in response to the sleep signal and provide a PSSM control signal for placing at least a portion of the configurable LBs into the PSSM during an operation; and
 	a second IC coupled to the first IC and configured to perform user defined logic functions based on configuration data, the second IC includes:
a memory for storing at least a portion of the configuration data for configuring at least a portion of the programmable block, 
a plurality of configurable logic blocks (“LBs”) configured to be selectively programmed to perform one or more logic functions in accordance with the configuration data, wherein at least a portion of the configurable LBs is configured to enter the PSSM in accordance with the sleeping signal.-----------  
 In the claim 4:
Please cancel the claim 4.
In the claim 5 :
Please cancel the claim 5.
In the claim 9 
Please replace the claim 9 with --------9. The device of claim 1, wherein the second IC is a field-programmable gate array (“FPGA”) programmed to perform various logic functions.-------
 In the claim 10:
Please replace the claim 10 with --------10.   A system containing a microchip configured to perform the PSSM comprising the device of claim 1.------------- 
In the claim 11:
Please replace the claim 11 with --------11.  An apparatus containing programmable logic blocks having a power saving logic, comprising:
configurable logic blocks (“LBs”) configured to be selectively programmed to perform one or more logic functions and configured to enter a power saving sleep mode (“PSSM”) in response to a PSSM control signal;
a control logic coupled to the configurable LBs and having a memory for storing configuration information for programming the configurable LBs; and
an intermittent power saving (“IPS”) logic coupled to the configurable LBs and configured to provide the PSSM control signal to control when at least a portion of the configurable LBs enters the PSSM, wherein the IPS logic includes a power saving output port configured to facilitate an output voltage during the PSSM and a pull-up power source to gradually rising of voltage level of the output voltage to a high impedance (“Hi-Z”) in response to output value of the power saving output.---------
In the claim 15 :
Please cancel the claim 15.
In the claim 17
Please replace the claim 17 with -------- 17.  A method of semiconductor chip periodically restoring at least a portion of a programmable logic device from a power saving mode, the method comprising:
switching on a Vcc power supply to configurable logic blocks (“LBs”) via a switch in accordance with a first logic value of a sleeping signal from a sleeping controller;
activating at least a portion of the configurable LBs from a power saving sleep mode (“PSSM”) in response to the Vcc power supply;  
retrieving configuration data from a memory to program the at least a portion of the configurable LBs;
maintaining active status of the configurable LBs in response to the first logic value of the sleeping signal;
driving at least a portion of the configurable LBs into PSSM in response to termination of the Vcc power supply; and  
monitoring gradually rising of voltage level of an output voltage to a high impedance (“Hi-Z”) indicating that at least a portion of the configurable LBs is in the PSSM.---------------    
In the claim 19:
Please cancel the claim 19.
In the claim 20 :
Please cancel the claim 20.

Reasons for Allowance
Applicant’s claimed invention distinguishes over the prior art for following reasons. The closest prior art found were (i) Hill et al., US Pub No. 20110199118  --- teaches an integrated circuit and method of power control of array of interconnected configurable logic blocks including power controller to separately control the power state of different regions of an array.
The independent claims 1,10, and 16 are allowable over the art of record. None of the references either alone or in combination teach or fairly suggest “an intermittent power saving (“IPS”) logic, coupled to the first IC, configured to be switched off in response to the sleep signal and provide a PSSM control signal for placing at least a portion of the configurable LBs into the PSSM during an operation; and a second IC coupled to the first IC and configured to perform user defined logic functions based on configuration data, the second IC includes: a memory for storing at least a portion of the configuration data for configuring at least a portion of the programmable block, a plurality of configurable logic blocks (“LBs”) configured to be selectively programmed to perform one or more logic functions in accordance with the configuration data, wherein at least a portion of the configurable LBs is configured to enter the PSSM in accordance with the sleeping signal“, “a control logic coupled to the configurable LBs and having a memory for storing configuration information for programming the configurable LBs; and an intermittent power saving (“IPS”) logic coupled to the configurable LBs and configured to provide the PSSM control signal to control when at least a portion of the configurable LBs enters the PSSM, wherein the IPS logic includes a power saving output port configured to facilitate an output voltage during the PSSM and a pull-up power source to gradually rising of voltage level of the output voltage to a high 
driving at least a portion of the configurable LBs into PSSM in response to termination of the Vcc power supply; and monitoring gradually rising of voltage level of an output voltage to a high impedance (“Hi-Z”) indicating that at least a portion of the configurable LBs is in the PSSM“  as described in claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN C PATEL whose telephone number is (571)272-3675. The examiner can normally be reached M-Th (6:30am - 4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NITIN C PATEL/Primary Examiner, Art Unit 2186